United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashua, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bradley M. Lown, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2358
Issued: June 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2008 appellant filed a timely appeal from an August 8, 2008 merit
decision of the Office of Workers’ Compensation Programs denying modification of its finding
that she had no further employment-related disability.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she had continuing disability after
June 22, 1997 causally related to her January 19, 1994 work injury.

1

Although the August 8, 2008 decision purports to be a nonmerit decision denying reconsideration, the Office’s
analysis of the evidence indicates that it reviewed the merits of appellant’s claim. Accordingly, the Board will
exercise jurisdiction over the merits of the claim. See Delphyne L. Glover, 51 ECAB 146, 147 (1999).

FACTUAL HISTORY
This case is before the Board for the fourth time. In a decision dated September 6, 2000,
the Board affirmed February 29 and May 29, 1998 decisions finding that appellant was not
entitled to compensation after June 22, 1997 due to her accepted work injuries of cervical strain,
right shoulder strain and right hip strain.2 By decision dated July 21, 2004, the Board affirmed
the Office’s June 5, 2003 decision denying modification of its finding that she had no disability
after June 22, 1997 and a December 16, 2003 decision denying her request for reconsideration
under section 8128.3 On February 17, 2006 the Board affirmed a June 1, 2005 decision denying
appellant’s request for a hearing and a September 29, 2005 decision denying merit review under
section 8128.4 The findings of fact and conclusions of law from the prior decisions are hereby
incorporated by reference.
On May 9, 2008 appellant requested reconsideration.5 By letter dated May 12, 2008, her
attorney asserted that she continued to experience pain due to her work injury. Counsel
submitted a magnetic resonance imaging (MRI) scan study of appellant’s left knee dated
November 9, 2007, an MRI scan study of the right shoulder dated May 4, 2008, an April 16,
2008 operative report of a left knee arthroscopy and physical therapy reports from 1995 to the
present. On May 27, 2008 he provided treatment notes dated 1997 to 2009 from Dr. M. Dennis
Wachs, an attending Board-certified orthopedic surgeon and pain management reports dated
1999 to 2008 from Dr. S. Asim Razvi, a Board-certified anesthesiologist.
In a report dated June 3, 2008, Dr. Razvi related that he had treated appellant for low
back pain since July 1999. He stated, “At that time [she] presented to me with low back pain
that she states started after she had a slip and fall while delivering mail on some ice in a
driveway in 1994. [Appellant] says that[,] since the time of the fall, the pain has been present
and has gotten progressively worse to the time she saw me back in 1999.” Dr. Razvi noted that
an MRI scan study showed a disc bulge with some impingement on the right at L5-S1. He
asserted that as appellant had no back pain prior to the fall, it was “highly likely that the current
back pain that [appellant] is experiencing was caused by her slip and fall on the ice in 1994.
[Appellant] is suffering from ongoing disability.”
On August 4, 2008 Dr. Wachs described his treatment of appellant beginning January 25,
1994 after she slipped and fell on ice on January 19, 1994. He noted that, at the time of his
2

Docket No. 98-2432 (issued September 6, 2000). The Office accepted that appellant sustained cervical strain,
right shoulder strain and right hip strain when she fell on ice on January 19, 1994. The Board found that the Office
met its burden of proof to terminate her compensation effective June 22, 1997 based on its finding that the opinion
of Dr. Gerald M. DeBonis, a Board-certified orthopedic surgeon and Office referral physician, represented the
weight of the medical evidence.
3

Docket No. 04-630 (issued July 21, 2004).

4

57 ECAB 441 (2006). On May 16, 2007 the Board denied appellant’s petition for reconsideration. Order
Denying Petition for Reconsideration, (Docket No. 06-75, issued May 16, 2007).
5

Appellant’s request for reconsideration was untimely as it was made more than one year after the last merit
decision. The Office, however, within its discretion, treated her request as timely and reopened her case. See
5 U.S.C. § 8128(a).

2

initial evaluation on January 25, 1994, appellant complained initially of pain in the right shoulder
and hip. Dr. Wachs stated, “[Appellant’s] problems persisted in multiple areas, the shoulder, the
right hip, the left knee and ultimately the back. Her further treatments revealed that indeed the
back was, to my understanding, injured at the time of this torsional injury and it ultimately
resulted in the diagnosis being made of a disc rupture at L5-S1.”
Dr. Wachs noted that a left knee arthroscopy obtained April 16, 2008 revealed
degenerative changes due to her torsional injury. An MRI scan study of the cervical spine in
March 2008 showed severe spinal stenosis at multiple levels and a February 2008 MRI scan
study of the lumbar spine showed L4-5 bilateral facet hypertrophic changes and a small disc
bulge, bilateral facet changes at L3-4 with some mild redundancy of the ligamentum flavum and
L5-S1 degenerative changes and mild bilateral facet hypertropohic changes. Dr. Wachs
concluded:
“In summary, [appellant] had a slip on ice resulting in a torsional fall which had
the immediate effect of pain in her right shoulder, right hip and left leg, left thigh
and left knee. She has been disabled for work since then with treatment of the
various difficulties that I have recounted that are related to her torsional injury,
namely her right shoulder, right hip, left knee, lower back and neck.”
By decision dated August 8, 2008, the Office denied modification of its finding that
appellant failed to establish that she had employment-related disability after June 22, 1997.6
LEGAL PRECEDENT
Once the Office meets its burden of proof to terminate appellant’s compensation benefits,
the burden shifts to appellant to establish that she has continuing disability causally related to her
accepted employment injury.7 To establish a causal relationship between the condition as well as
any attendant disability claimed and the employment injury, an employee must submit
rationalized medical evidence based on a complete medical and factual background, supporting
such a causal relationship.8 Causal relationship is a medical issue and the medical evidence
required to establish a causal relationship is rationalized medical evidence.9 Rationalized
medical evidence is evidence which includes a physician’s rationalized medical opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationalize explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10 Neither
6

As previously noted, the Office asserted that it was denying appellant’s request for reconsideration under section
8128 but weighed the evidence submitted and thus reviewed the merits of her claim.
7

Manual Gill, 52 ECAB 282 (2001).

8

Id.

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Michael S. Mina, 57 ECAB 379 (2006); Leslie C. Moore, 52 ECAB 132 (2000).

3

the fact that a disease or condition manifests itself during a period of employment nor the belief
that the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish causal relationship.11
ANALYSIS
The Office terminated appellant’s compensation effective June 22, 1997 based on its
finding that she had no further disability due to her accepted conditions of cervical strain, right
shoulder strain and right hip strain. By decisions dated September 6, 2000 and July 21, 2004, the
Board affirmed the Office’s finding that she had no further disability after June 22, 1997 causally
related to her January 19, 1994 employment injury. On February 17, 2006 the Board affirmed a
June 1, 2005 decision denying appellant’s request for a hearing and a September 29, 2005
decision denying her request for reconsideration under section 8128.
On May 9, 2008 appellant requested reconsideration. She submitted physical therapy
reports from 1994 to 2008. A physical therapist, however, is not a physician within the meaning
of the Act and thus not competent to provide a medical opinion.12
Appellant further submitted progress reports from Dr. Razvi dated 1999 through 2008
and treatment notes from Dr. Wachs dated 1997 through 2008. Neither physician, however,
addressed the pertinent issue of whether appellant had any continuing disability after June 22,
1997 causally related to her employment injury and thus these reports are of little probative
value.
On June 3, 2008 Dr. Razvi indicated that he had treated appellant since July 1999 for low
back pain. He diagnosed a disc bulge with right L5-S1 impingement. Dr. Razvi found that it
was “highly likely” that her current back pain was due to her 1994 fall on ice and indicated that
she had “ongoing disability.” His opinion that it was “highly likely” that appellant’s back pain
was due to her employment injury is couched in speculative terms and thus of diminished
probative value.13 Additionally, the Office did not accept her claim for a low back condition.
Where appellant claims that a condition not accepted or approved by the Office was due to her
employment injury, she bears the burden of proof to establish that the condition is causally
related to the employment injury through the submission of rationalized medical evidence.14 As
Dr. Razvi’s opinion is speculative and unsupported by medical rationale, it is insufficient to meet
her burden of proof.15
In a report dated August 4, 2008, Dr. Wachs reviewed his treatment of appellant for
problems with her right shoulder, right hip, left leg, left thigh, left knee and back due to her
11

Ernest St. Pierre, 51 ECAB 623 (2000).

12

5 U.S.C. § 8101(2); A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

13

Id.

14

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

15

See Beverly A. Spencer, 55 ECAB 501 (2004).

4

torsional fall on January 19, 1994. He related that her slip and fall on the ice immediately caused
pain in her right shoulder, right hip, left leg and left knee. Dr. Wachs found that appellant also
experienced a disc injury to her lower back causally related to her January 19, 1994 slip and fall.
He further found degenerative changes in the left knee due to work injury and cervical stenosis
due to degenerative changes. Dr. Wachs asserted that she was disabled from work as of
January 19, 1994 due to injuries in her right shoulder, right hip, left knee, lower back and neck as
a result of her employment injury. He did not, however, explain why the January 19, 1994
injury, accepted by the Office for cervical strain, right shoulder strain and right hip strain,
continued to cause disability after June 22, 1997. The issue of whether a claimant’s disability is
related to an accepted condition is a medical question which must be established by a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disability is causally related to employment factors and supports that conclusion with sound
medical reasoning.16 Further, as previously noted, the Office did not accept a low back condition
or degenerative changes of the left knee and cervical spine as employment related and thus it is
appellant’s burden to show that the conditions are employment related by submitting rationalized
medical evidence.17 Dr. Wachs did not provide sufficient rationale for his opinion that the
January 19, 1994 employment injury caused a low back or degenerative condition and thus his
opinion is of little probative value.18
Appellant has not met her burden of proof to establish that she had any further
employment-related disability after June 22, 1997; consequently, the Office properly denied her
claim.
CONCLUSION
The Board finds appellant has not established that she had continuing disability after
June 22, 1997 due to her January 19, 1994 work injury.

16

Sandra D. Pruitt, 57 ECAB 126 (2005).

17

See Jaja K. Asaramo, supra note 14.

18

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 8, 2008 is affirmed.
Issued: June 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

